Filed 6/29/21 In re S.D. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re S.D. et al., Persons                                    2d Juv. No. B309223
Coming Under the Juvenile                                 (Super. Ct. Nos. 19JV00151,
Court Law.                                                        19JV00154)
                                                            (Santa Barbara County)

SANTA BARBARA COUNTY
CHILD WELFARE SERVICES,

     Plaintiff and Respondent,

v.

D.D. et al.,

     Defendants and Appellants.


      D.D. (Mother) and A.D. (Father) appeal orders of the
juvenile court declaring that their two minor children are
adoptable, and terminating parental rights. (Welf. & Inst. Code,
§§ 366.26, subd. (c)(1), 395, subd. (a)(1).)1 This appeal presents
the sole issue of sufficiency of the inquiry by Santa Barbara
County Child Welfare Services (CWS) and the court pursuant to
the Indian Child Welfare Act (ICWA). (25 U.S.C. § 1901 et seq.;
§ 224.2.) We conclude that the inquiry was sufficient, and affirm.
(In re Austin J. (2020) 47 Cal.App.5th 870, 888-889 (Austin J.)
[mere claim of Indian ancestry as opposed to claim of tribal
membership does not impose duty to make further inquiry].)
            FACTUAL AND PROCEDURAL HISTORY
       In May 2019, CWS filed a second amended dependency
petition pursuant to section 300, subdivision (b), alleging that
Mother and Father have significant histories of alcohol and
substance abuse and domestic violence committed in the presence
of their minor children, S.D. and J.D. CWS also alleged that
Mother and Father failed to engage in voluntary maintenance
services, had three previous referrals regarding domestic violence
and substance abuse, and have criminal convictions relating to
substance abuse.
       On May 6, 2019, the juvenile court ordered the children
detained and placed in the custody of CWS. The court later
sustained the allegations of the second amended petition after
Mother and Father submitted to jurisdiction. On July 18, 2019,
the court held a disposition hearing. It continued the removal of
the children and ordered CWS to provide family reunification
services, including parent education and substance abuse testing
and treatment.
       At the 12-month review hearing, the juvenile court
terminated family reunification services and set the matter for a

      1All statutory references are to the Welfare and
Institutions Code unless stated otherwise.


                                2
permanent plan hearing. Mother, now homeless, had an
outstanding arrest warrant and had relapsed in treatment.
Father had not participated in many of the recommended
services and substance abuse testing.
      On December 3, 2020, the juvenile court held a permanent
plan hearing. It found by clear and convincing evidence that the
children were likely to be adopted, and it terminated parental
rights. (§ 366.26, subd. (c)(1).)
                           ICWA Inquiries
      At the May 6, 2019, detention hearing, the juvenile court
inquired whether Father, then present, had any Native American
Indian heritage and, if so, which tribe. Father replied, “I do not
have any.” The court then informed Father that he would be
requested to complete a form indicating his lack of Indian
heritage. That day, Father signed the “Parental Notification of
Indian Status” Judicial Council form (ICWA-020) after checking
the box indicating that he has no Indian ancestry as far as he
knew. Earlier, Father orally informed the CWS social worker
that he did not have any Native American ancestry.
      On June 11, 2019, Mother appeared in the dependency
proceeding. The juvenile court inquired whether Mother had any
Native American Indian heritage and, if so, which tribe. Mother
replied, “No, Your Honor.” She also signed the Judicial Council
form ICWA-020 after checking the box indicating that she has no
Indian ancestry as far as she knew. Earlier, Mother also orally
informed the CWS social worker that she did not have any Native
American ancestry.
      On May 6, 2019, Mother’s father, Robert L., spoke with a
CWS social worker by telephone. Robert L. stated that “he heard
that the family might have Cherokee in their ancestry.” He




                                3
added that he heard this from his mother, Joan C., who stated
“they might be Cherokee from her [Joan C.’s] mother’s side.”
Robert L. also stated that Ruth C. was his grandmother and Joan
C.’s mother, and John C. his grandfather. Ruth C. died about 20
years prior, and John C. died about 25 years prior. Joan C., three
generations older than the minor children, was born in 1939 and
now lived in Kingman, Arizona.
      On September 19, 2019, CWS sent ICWA notice form
ICWA-030 to the Bureau of Indian Affairs (BIA), the Secretary of
the Interior, the Cherokee Nation, Eastern Band of Cherokee
Indians, and the United Keetoowah Band of Cherokee Indians.
CWS provided identifying information (names, dates of birth,
places of birth, and known addresses) regarding Mother, Father,
Robert L., Joan C., Ruth C., and John C. CWS also sent notice of
the dependency petition. The Indian tribes later responded that
the children were not recognized as tribal members nor eligible to
become members. On June 18, 2020, the juvenile court found
that ICWA did not apply to S.D. and J.D.
      Mother and Father contend that CWS and the juvenile
court did not satisfy the further inquiry requirements of ICWA.
(25 U.S.C. § 1901 et seq.; § 224.2.)
                           DISCUSSION
      Mother and Father contend that CWS and the juvenile
court failed to properly discharge their duties of further inquiry
because they did not contact Joan C., the children’s great-
grandmother, who lived in Arizona. They add that CWS did not
informally contact the tribes prior to sending formal notice, as
required by section 224.2, subdivision (e)(2).
      ICWA provides: “In any involuntary proceeding in a State
court, where the court knows or has reason to know that an




                                4
Indian child is involved, the party seeking the foster care
placement of, or termination of parental rights to, an Indian child
shall notify the parent or Indian custodian and the Indian child’s
tribe, by registered mail with return receipt requested, of the
pending proceedings and of their right of intervention.” (25
U.S.C. § 1912(a).)
       An “Indian child” is “any unmarried person who is under
age eighteen and is either (a) a member of an Indian tribe or (b)
is eligible for membership in an Indian tribe and is the biological
child of a member of an Indian tribe.” (25 U.S.C. § 1903(4).)
       ICWA does not itself impose a duty to inquire whether a
child is an Indian child. That duty is imposed by federal
regulations. (25 C.F.R. § 23.107(a).) In section 224.2, California
has enacted a statute that parallels the federal regulations.
       Section 224.2, subdivision (c) provides: “At the first
appearance in court of each party, the court shall ask each
participant present in the hearing whether the participant knows
or has reason to know that the child is an Indian child. The court
shall instruct the parties to inform the court if they subsequently
receive information that provides reason to know the child is an
Indian child.” Subdivision (d) of the section lists six
circumstances, any one of which constitutes reason to know. The
only circumstance that is potentially applicable here is in
subdivision (d)(1): “A person having an interest in the child,
including . . . a member of the child’s extended family informs the
court that the child is an Indian child.”
       Subdivision (e) of section 224.2 is pertinent here. It
provides, in part: “If the court, social worker, or probation officer
has reason to believe that an Indian child is involved in a
proceeding, but does not have sufficient information to determine




                                  5
that there is reason to know that the child is an Indian child, the
court, social worker, or probation officer shall make further
inquiry regarding the possible Indian status of the child, and
shall make that inquiry as soon as practicable.”
       CWS contends no further ICWA investigation was
required, relying upon Austin J., supra, 47 Cal.App.5th 870.
There, mother informed a social worker that she may have some
Cherokee ancestry. (Id. at p. 878.) She did not check any of the
boxes on the ICWA form indicating tribal membership. The
juvenile court found that it did not have reason to know that the
child is an Indian child as defined by ICWA. No notice was given
to any tribe. The court ordered the children to be placed in foster
care. The Court of Appeal affirmed.
       In discussing the “reason to know” standard, Austin J.
noted that until 2016 the standard was “ ‘information suggesting
the child is a member of a tribe or eligible for membership . . . .’ ”
(Austin J., supra, 47 Cal.App.5th at p. 885.) That standard was
changed to “a reason to know that a child ‘is an Indian child.’ ”
(Ibid.) In formulating the standard, the BIA expressly rejected
more inclusive language such as “ ‘ “is or could be an Indian
child” ’ ” or “ ‘ “may be an Indian child.” ’ ” (Ibid.; citing Seiser &
Kumli, Cal. Juvenile Courts Practice and Procedure (2020)
Disposition Hearing, § 2.125[1], p. 2-419 [ICWA “does not apply
to the many children involved in juvenile dependency proceedings
who merely have some vague, distant or possible Indian
heritage”].) Austin J. concluded mother’s vague statements that
the child may have some Cherokee heritage did not constitute
information that the child is an Indian child. Tribal membership,
not mere Indian heritage, is required for a child to be an Indian




                                  6
child under ICWA. Thus, the juvenile court did not err in failing
to give the tribes notice of proceedings. (Austin J., at p. 887.)
      Austin J. discussed the “reason to believe” standard under
section 224.2, subdivision (e) requiring further investigation.
(Austin J., supra, 47 Cal.App.5th at p. 888.) The court noted that
“reason to believe” is broader than “reason to know.” (Ibid.)
Nevertheless, a “reason to believe” requires a logical connection
between facts and the belief. (Ibid.) Information about a tribal
connection that is too vague, attenuated, and speculative will not
support a reason to believe. (Ibid.) Not everyone with Indian
ancestry is a member of an Indian tribe or the biological child of a
member of an Indian tribe. (Id. at p. 889.) Indian ancestry
without more does not provide a reason to believe that a child is a
member of a tribe or the biological child of a member. (Ibid.)
Thus, a mere claim of Indian ancestry does not impose a duty to
make further inquiry. (Ibid.)
      Here there is no evidence that anyone informed CWS or the
juvenile court that the minor children were members of a
federally recognized Indian tribe or eligible for such membership.
At most, Robert L.’s statements suggest that the children may
have Cherokee ancestry. Indian heritage or ancestry, however, is
not the criteria for determining whether there is reason to know
that a child is an Indian child.
      The statements made by Robert L. to social workers reflect
only a vague claim to Indian heritage, i.e., that “the family might
have Cherokee in [its] ancestry.” That is not enough to support
either “reason to know” or “reason to believe” the child is an
Indian child. Indian heritage is not enough to qualify as an
Indian child. The child must be either a member of a tribe or the
biological child of a member of a tribe. (25 U.S.C. § 1903(4).)




                                 7
Mother and Father have not established that the duty of inquiry
by CWS and the juvenile court was insufficient. (Austin J.,
supra, 47 Cal.App.5th 870, 887.)
       The court in In re T.G. (2020) 58 Cal.App.5th 275, 294-297,
disagreed with Austin J.’s conclusion that the mere claim of
Indian ancestry does not trigger the duty to make further
inquiry. T.G. stated: “[T]he imposition of a duty to inquire that
is significantly more expansive than the duty to provide ICWA
notice is premised on the commonsense understanding that, over
time, Indian families, particularly those living in major urban
centers like Los Angeles, may well have lost the ability to convey
accurate information regarding their tribal status. . . . As a
result, the information available at the outset of dependency
proceedings will often be inadequate to ensure the necessary
protection of the rights and cultural heritage of Indian children,
Indian families and Indian tribes. [Citation.] General
information from the family about its ancestry frequently
provides the only available basis to believe an Indian child may
be involved.” (Id. at p. 295, fn. omitted.)
       Austin J. is a better reasoned opinion. As Austin J. points
out, and T.G. acknowledges, “Indian child” is defined in terms of
tribal membership, not Indian ancestry. (Austin J., supra, 47
Cal.App.5th at pp. 888-889; In re T.G., supra, 58 Cal.App.5th at
p. 294.) Section 224.2, subdivision (e) requires further inquiry if
there is “reason to believe that an Indian child is involved in [the]
proceeding,” not “may be” or “could be” involved in the
proceeding. (Italics added.)
       In case after case, child welfare agencies have spent
significant time, money, and resources in fruitless investigations
of ICWA claims. Many, if not most, of these investigations are




                                  8
initiated and sustained by nothing more than a parent or
relative’s bare assertion of Indian heritage. No child is benefited
by these fruitless searches, and many are harmed by the delay.
Neither the legislative history of ICWA outlined in Austin J.
(Austin J., supra, 47 Cal.App.5th at p. 885) nor the express
language of section 224.2, subdivision (e) justifies launching a
search for tribal membership based on a bare assertion of Indian
heritage. To require a further inquiry under section 224.2,
subdivision (e), there must be some facts that would cause a
reasonable person to have a “reason to believe” the child is an
Indian child as defined by federal law, that is, a member of an
Indian tribe or the biological child of a member of an Indian tribe.
Here there are no such facts. A claim to Indian heritage is not
enough.
       The orders are affirmed.
       NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
I concur:




      PERREN, J.




                                 9
TANGEMAN, J., Concurring:
       I concur in the result reached here, not because no further
inquiry was required, but because the appropriate notices were
given as if Joan C. had confirmed the family’s Indian ancestry.
       The majority acknowledge that “the sole issue” presented in
this appeal is the “sufficiency of the inquiry” mandated by the
Indian Child Welfare Act (ICWA). (Maj. opn. ante, at p. 2.) The
undisputed facts establish that Mother’s father (the maternal
grandfather) advised Child Welfare Services (CWS) “that the
family might have Cherokee . . . ancestry.” (Maj. opn. ante, at p.
3.) He heard this from his mother Joan C. (the maternal great-
grandmother), who told him that “they might be Cherokee from
her mother’s side.” (Maj. opn. ante, at p. 4.) Joan C. was alive
and living in Kingman, Arizona. No one attempted to contact her
to inquire further. On this record, the majority “conclude that
the inquiry was sufficient.” (Maj. opn. ante, at p. 2.) I disagree.
       Under California law, “[t]he court [and] county welfare
department . . . have an affirmative and continuing duty to
inquire whether a child for whom a [dependency] petition under
Section 300 . . . has been filed, is or may be an Indian child.”
(Welf. & Inst. Code, § 224.2, subd. (a).) “Inquiry includes, but is
not limited to, asking the child, parents, . . . [and] extended family
members . . . whether the child is, or may be, an Indian child . . .
.” (Id., subd. (b), italics added; see also Cal. Rules of Court, rule
5.481(a)(1) [party seeking termination of parental rights “must
ask . . . extended family members . . . whether the child is or may
be an Indian child”].)
       Joan C. was the source of Indian ancestry information for
the children. The burden of contacting her to make an
appropriate inquiry was minimal. The point of an inquiry
requirement is to determine if a basis exists to take action to
protect Indian culture and heritage, lest it disappear from the
American landscape where it once thrived. To excuse the failure
to even attempt to contact the identified source of Indian
ancestry information is to render ICWA inquiry requirements
meaningless. The record does not support the conclusion that
making contact with Joan C. would require the expenditure of
“significant time, money, and resources.” (Maj. opn. ante, at p. 8.)
      I nevertheless concur in the result because this error—and
it was error—was harmless under the particular facts of this
case. The Cherokee tribes, the Bureau of Indian Affairs, and the
Secretary of the Interior were given notice with appropriate
identifying information. The tribes responded that the children
were not tribal members nor eligible to become members. That
resolves the matter.
       NOT TO BE PUBLISHED.




                                     TANGEMAN, J.




                                 2
                   Arthur A. Garcia, Judge

            Superior Court County of Santa Barbara

                ______________________________



      Megan Turkat Schirn, under appointment by the Court of
Appeal, for Defendant and Appellant D.D.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant A.D.
      Michael C. Ghizzoni, County Counsel, Lisa A. Rothstein,
Deputy, for Plaintiff and Respondent.